Citation Nr: 9908584	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-14 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for heart disease to 
include residuals of a myocardial infarction and 
hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to November 
1946 and from May 1953 to September 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the November 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  The Board remanded this case to 
the RO for further development in May 1996, and the case was 
subsequently returned to the Board for further appellate 
consideration.


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
heart disease, to include residuals of a myocardial 
infarction and hypertension, with his period of active 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for heart 
disease, to include residuals of a myocardial infarction and 
hypertension, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran believes that his heart disability was incurred 
in service.  A veteran may be granted service connection for 
injury or disease contracted in the line of duty or for 
aggravation of a preexisting injury or condition.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Also, service connection may be established with 
evidence which shows that cardiovascular disease was 
manifested to a degree of 10 percent within one year of 
separation from service.  See 38 U.S.C.A. § 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309.  

To establish service connection, the veteran carries the 
burden of "submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is one that is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski 1 Vet App. 78, 81 (1990).  For a claim to 
be well-grounded, there must be (1) competent medical 
evidence of a current disability; (2) lay or medical 
evidence, as appropriate, of incurrence or aggravation of a 
disease or injury in service; and (3) competent medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  See Epps v. Gober, 126 F.3d 
1464, 1467-1468 (Fed. Cir. 1997).  

The veteran's service medical records are negative for any 
indications of or treatment for a cardiovascular disability.  
Enlistment and separation examinations for both periods of 
service reveal normal blood pressure, and based upon history 
and examination, find the heart to be normal.  
Electrocardiogram results were within normal limits in August 
1953, March 1956, and August 1956.  An x-ray of the chest in 
March 1956 showed normal pulmonary, cardiac, and 
diaphragmatic shadows.

VA Hospital records disclose that the veteran was admitted in 
June 1962 for an attack of paroxysmal auricular tachycardia.  
The veteran related having such attacks each summer during 
the last two to three years.  Upon examination, blood 
pressure was 110/100, pulse was 100 and irregular, and the 
heart was very irregular and irritable.  A chest x-ray was 
within normal limits but an electrocardiogram (EKG) showed 
atrial fibrillation with tachycardia.  However, a repeat EKG 
showed normal sinus rhythms had been reestablished.

Private medical records show that an EKG performed in 
February 1990 found atrial fibrillation, ventricular response 
at 80 per minute, complete right bundle branch block, left 
anterior hemi-block, bifascicular block, possible old 
inferior infarct, and nonspecific ST abnormality.  VA 
Hospital records from October 1990 indicate that the veteran 
underwent a cardiac catheterization which revealed a 70 
percent mid left anterior descending lesion.  Thereafter, an 
angioplasty was performed on the veteran's left anterior 
descending artery.  The diagnoses at the time included 
coronary artery disease, status post myocardial infarction, 
and hypertension.  It was noted that the veteran had no 
previous heart problems other than atrial fibrillation.

A September 1993 letter from Ronald M. Koff, M.D., stated 
that the veteran had several EKGs which confirmed the 
presence of an old inferior wall myocardial infarction.  In 
addition, the veteran had undergone an angioplasty procedure 
and taken antianginal medication.  Medical records of Dr. 
Koff from 1988 to 1994 disclose that he treated the veteran 
for several conditions, including atrial fibrillation.

VA outpatient records show that the veteran was followed by 
the cardiac unit from 1990 to 1996 for his coronary artery 
disease, chronic paroxysmal tachycardia, and hypertension.  
During the majority of the visits, physical examinations were 
unremarkable and the veteran was assessed as being stable.  
He did not complain of chest pains or shortness of breath and 
blood pressure readings indicated that his hypertension was 
being controlled.

The veteran was afforded a VA cardiovascular examination in 
May 1998.  The veteran's relevant history included 
hypertension for the past ten years and coronary artery 
disease for the past several years.  The veteran denied 
shortness of breath, chest pain, orthopnea, paroxysmal, or 
dyspnea.  He complained of some lightheadedness and numbness 
of the right leg.  The examiner found the veteran to be 
fairly active for his age.  Physical examination was largely 
negative and blood pressure was recorded as 146/85.  Prior to 
the examination, the veteran had undergone cardiac testing, 
including transthoracic electrocardiography, an exercise 
treadmill Thallium test, and a 24-hour holter.  The examiner 
described the veteran's cardiac risk factors as age, history 
of coronary artery disease, hypertension, and 
hypercholesterolemia.  The examiner assessed the veteran with 
coronary artery disease based upon the arteriography 
performed in 1990 and upon the recent stress test, however, 
she found that he did not have a large amount of ischemia.  
Furthermore, the tests showed that the veteran had good left 
ventricular function and reasonable exercise tolerance.

In an addendum dated July 1998, another VA examiner reviewed 
the findings of the earlier examination and the veteran's 
medical records.  The examiner found that the veteran was not 
diagnosed with coronary artery disease until 1990 and that 
the veteran's age at the time of diagnosis was consistent 
with the natural history of the atherosclerotic process.  The 
examiner concluded, "I have found no indication in the 
record of any cardiac problem that occurred during military 
service that relates to his coronary artery disease first 
diagnosed in 1990."

Based on this evidence the Board finds that the record here 
has failed to provide any competent medical evidence 
illustrating a nexus, link or relationship between the 
veteran's current diagnosis of heart disease and his period 
of active service.  According to medical records, the veteran 
was not found to have coronary artery disease or hypertension 
until several decades following service.  Moreover, the only 
medical opinion of record as to the etiology of the heart 
disease finds that it manifested due to factors other than 
service.  Furthermore, as the veteran's cardiovascular 
disease was not manifested within one year of service, there 
is no basis for a grant of presumptive service connection.  
See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

The Board cannot rely solely on the veteran's own testimony 
because evidence of a medical nexus cannot be established by 
lay testimony.  See Brewer v. West, No. 95-1280 (U.S. Vet. 
App. May 29, 1998); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Therefore, as no competent medical evidence of a 
nexus between the current disability and the veteran's period 
of active service has been submitted, the veteran's claim 
must be denied as not well grounded.

As the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to that claim.  See Epps, 126 
F.2d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views this discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim, and as an explanation as to why his 
current attempt fails.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for heart disease, to include residuals of 
a myocardial infarction and hypertension, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

